SEWARD & KISSEL LLP ONE BATTERY PARK PLAZA NEW YORK, NEW YORK10004 WRITER'S DIRECT DIAL (212) 574-1265 TELEPHONE:(212)574-1200 FACSIMILE:(212) 480-8421 WWW.SEWKIS.COM 1, N.W. WASHINGTON, D.C. 20006 TELEPHONE:(202) 737-8833 FACSIMILE:(202) 737-5184 March 13, 2012 Securities And Exchange Commission treet, N.E. Washington, D.C.20549 Attention:Justin Dobbie Legal Branch Chief Re: Diana Containerships Inc. Registration Statement on Form F-3 Filed February 23, 2012 File Number 333-179636 Dear Mr. Dobbie, We refer to the registration statement on Form F-3 and the prospectus contained therein (the “Registration Statement”), filed by Diana Containerships Inc. (the “Company”) with the Securities and Exchange Commission (the “Commission”) on February 23, 2012. By letter dated March 6, 2012 (the “Comment Letter”), the staff of the Commission (the “Staff”) provided the Company with its comments regarding the Registration Statement. The Company has today filed via EDGAR Amendment No. 1 to the Registration Statement (the “Amended Registration Statement”), which responds to the Staff’s comment contained in the Comment Letter.The Amended Registration Statement also includes updates related to the passage of time. This letter responds to the Staff’s Comment Letter.The following numbered paragraph corresponds to the numbered paragraph in the Comment Letter. Description of Purchase Contracts, page 25 1. Please explain to us what plans you have for issuing purchase contracts for commodities. In your response, please describe to us the commodities involved. The Company respectfully advises the Staff that it has determined that it will not offer any purchase contracts for commodities, and the Amended Registration Statement has been revised on page 25 to delete any reference to commodities. * If you have any questions or comments concerning the enclosed, please feel free to telephone the undersigned at (212) 574-1265. Very truly yours, By: /s/ Edward S. Horton Edward S. Horton cc: J. Nolan McWilliams Symeon Palios DIANA CONTAINERSHIPS INC. Pendelis 16 alaio Faliro Athens, Greece March 13, 2012 Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Attention: Justin Dobbie Re: Diana Containerships Inc. (the “Company”) Amendment No. 1 to Registration Statement on Form F-3 File No. 333-179636 Ladies and Gentlemen: The undersigned registrant hereby acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Yours faithfully, Diana Containerships Inc. By: /s/ Ioannis Zafirakis Name: Ioannis Zafirakis Title: Chief Operating Officer and Secretary
